Case: 3:15-cv-00324-jdp Document #: 401-7 Filed: 09/18/20 Page 1 of 2




                   EXHIBIT 7
                     Case: 3:15-cv-00324-jdp Document #: 401-7 Filed: 09/18/20 Page 2 of 2

            DMV ADMINISTRATOR PETITION – UNAVAILABLE DOCUMENTATION
            Wisconsin Department of Transportation
            MV3012        11/2017



Use of this form is authorized, pursuant to Wisconsin Administrative Code § Trans 102.15(5m), for a photo identification
card for voting purposes that complies with 2011 Wisconsin Act 23, s. 343.50(5)3., and any other applicable requirements.
“Unavailable” may include items that persons have forgotten to bring with them when applying for an identification card.
This process is available for applicants unable to provide proof of name and date of birth or United States citizenship.


A. To facilitate the document search process for United States-born citizens, please provide the following:
Please be advised that complete birth record information improves the search process with Vital Records.
 Birth Name – First                                  Middle                           Last (as it appears on the birth certificate)


 Sex                            Birth Date (mm/dd/yyyy)       Place of Birth (State/Jurisdiction/Territory)
     Male        Female
 Place of Birth – County or Equivalent (Parish – LA, Borough – AK)              Place of Birth (City, Village or Township)


 Mother’s Name – First                               Mother’s Middle                  Mother’s Last — Maiden Name (as it appears on the birth certificate)


 Father’s Name – First                               Father’s Middle                  Father’s Last (as it appears on the birth certificate)


 Is your current name different than that on your birth record
     Yes        No       If Yes, What is Your Current Legal Name:



B. For United States citizens, not born in the United States, who do not have the appropriate documents
available, please provide the following United States Customs and Immigration Service (USCIS) identifiers. This
information will be used to verify citizenship status with the Department of Homeland Security.
 Alien/USCIS Number                                                             Citizenship Certificate Number




C. All Applicants: Contact Information
 Email Address                                                                                  (Area Code) Telephone Number


Wisconsin DMV or Vital Records may contact you for any follow-up information which may be necessary to complete the verification process.

The information that I have provided on this petition application is true under penalty of perjury and I am a resident of
Wisconsin. (s. 343.14(5) Wis. Stats.)



X
    (Signature of Applicant)                                                                                                 (Date Signed – m/d/yyyy)




                                                                 — DMV Office Use Only —
 Envelope Number                                     DID                                                      Photo Number




                                                                   — DHS Use Only —
 Vital Records Search                                Date (m/d/yyyy)                                          Processor ID
     Verified        Not Verified                                                                                                              EXHIBIT
                                                                                                                                               5043
